DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 14, 17-23, 33 are objected to because of the following informalities:  
Claim 13 has been canceled. The limitations of claim 13 is now incorporated into claim 11. However, claims 14, 17-23, 33 depend from the cancelled claim 13.  Appropriate correction is required.
Claims 14-32 are objected to as containing multiple redundant transitional terms. 
The transitional term "comprising" is synonymous with "including," "containing," or "characterized by”. 
Claim 14 recites the limitation of “characterized in that it comprises” in lines 1 and 2.
Claims 15 and 16 recites the limitation of “Ground pea extract comprising fibres, characterized in that it comprises” in lines 1 and 2.
Claims 17 and 18 recites the limitation of “comprising the pea extract comprising fibres”.
Claims 19-32 recites the limitation of “Pea extract comprising fibres according to Claim ..., characterized in that it comprises ...”.
Applicant’s attention is further directed to the difference between the limitations that recite the properties of fiber, rather than ingredients of the composition. The claims appear to be a literal translation into English from a foreign document failing to conform with the current US practice.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15, 26-30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Buchbjerg et al (US 4677065).
Buchbjerg et al discloses 200 kg per hour of dehulled split peas are fed together with 800 kg per hour of water to a stone mill where coarse milling is carried out and results in forming a pea slurry (Col. 6 lines 20-24).
Buchbjerg et al discloses that after the milling, the pea slurry next passes to a 500 liter first extraction tank where it is retained for approximately one-half hour (Col. 6 lines 24-28).
Buchbjerg et al discloses “[t]he pea slurry while at a temperature of approximately 15°C next is fed to a Model No. MK250 corundum stone mill manufactured by Fryma wherein fine-milling is carried out” (Col. 6 lines 31-37).
Buchbjerg et al discloses sieving fine-milled slurry over a plurality of screens to collect a bulk of solid fiber particles (i.e. pea extract comprising fibers (Col. 6 lines 49-55).
Buchbjerg et al discloses further drying of obtained fractions (claim 23).
Claims 15, 26-30 and 33 recite various characteristics of the obtained pea extract such as:
fibres/starch weight ratio;
amount of fibres by weight on the basis of the solids;
solids content on the basis of the total weight of the extract;
water retention in g of water per g of solids;
particle size D50;
particle size D90; 
oil retention in g oil per g of solids;
gel strength after heat treatment in grams (g).
In regard to the recitations of fibres/starch weight ratio, an amount of fibres by weight on the basis of the solids, a solids content on the basis of the total weight of the extract, water retention in g of water per g of solids, particle size D50, particle size D90, oil retention in g oil per g of solids, gel strength after heat treatment in grams (g), it is noted that although the reference does not specifically disclose every possible quantification or characteristic of its product, these characteristics would have been expected to be as claimed  absent any clear and convincing evidence and/or arguments to the contrary. The reference discloses the same starting materials and methods as instantly (both broadly and more specifically) claimed, and thus one of ordinary skill in the art would recognize that fibres/starch weight ratio, an amount of fibres by weight on the basis of the solids, a solids content on the basis of the total weight of the extract, water retention in g of water per g of solids, particle size D50, particle size D90, oil retention in g oil per g of solids, gel strength after heat treatment in grams (g) among many other characteristics of the product obtained by referenced method, would have been an inherent result of the process disclosed therein. The Patent Office does not possess the facilities to make and test the referenced method and product obtain by such method, and as reasonable reading of the teachings of the reference has been applied to establish the case of anticipation/obviousness, the burden thus shifts to applicant to demonstrate otherwise. 
Fiber extract characteristics as recited in claims 15, 26-30 and 33 would depend on the various conditions and equipment involved in the production of the fiber-rich pea extract. One of ordinary skill in the art would have been motivate to vary the condition conditions and equipment involved in the production of the fiber-rich pea extract based on the final desired characteristics of such extract.


Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Buchbjerg et al (US 4677065) in view of Madsen (EP 0251163).
In regard to claims 17 and 18 Madsen discloses:A fiber-containing product based on seeds of leguminous plants comprises the cell wall ingredients of the seed, said ingredients being isolated upon previous removal of the seed coat. The product is prepared by whole seeds of leguminous plants- being shelled to remove the cellulose-containing seed coat and being rinsed and steamed for bacteriological reasons - are wet-ground to open the plant cells and to dissolve or suspend the starch particles, proteins, and soluble components contained in the plant cells; whereafter proteins, salts, soluble ingredients, and starch particles are removed as a filtrate through a filtration on a centrifugal sieve followed by a washing, filtration, and pressing of the resulting filter cake to increase the dry matter content before the filter cake is rasped and dried. The fiber product can be used when preparing e.g. an expanded and crisp product or for prophylactic or relieving treatment of human beings or animals, where the fiber-containing product is administered in an effective prophylactic or relieving amount depending on the condition being treated (Abstract).
Hence, both references disclose production of fiber-rich extract obtained from peas. Madsen further discloses using the obtained pea extract in the preparation of various food products including liquorice extrusion, pate, frankfurter (sausage), burger, white bread, etc (Examples 3-9). Hence, one of ordinary skill in the art would have been motivated to modify Buchbjerg et al in view of Madsen and to employ fiber-rich pea extract in the production of various food products including meat-based, poultry-based, fish-based or vegetable products, pork and/or chicken and/or fish fresh sausages and sausages eaten cold in slices, meat/fish-based or vegetarian pates.




Allowable Subject Matter
Claims 11, 12, 14, 16, 19-25, 31-32 are free of prior art. 
Claim 16 depends from the rejected claim 15. Claim 16 is free of prior art. Claim 15 would be allowable upon incorporation of the protein content limitation as recited in claim 16. Claims 17, 18, 26-30 and 33 depend from claim 15. Claims 17, 18, 26-30 and 33 would be allowable upon incorporation of the protein content limitation as recited in claim 16 into claim 15.
Claim 16 is also objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
In addition, the corrections associated with claims’ objections are required for the allowance of the objected claims.

Response to Arguments
Applicant’s arguments, see the Reply to the Non-Final Rejection mailed 04/13/2021, filed 08/13/2021, with respect to claims 11, 12, 14, 16, 19-25, 31-32   have been fully considered and are persuasive.  The rejection of claims 11, 12, 14, 16, 19-25, 31-32 under 35 U.S.C. 103 as being unpatentable over Buchbjerg et al (US 4677065) has been withdrawn. 
On 08/13/2021, Applicant filed a Declaration under 37 C.F.R. 1.132 of Mary Descamps. Applicant’s arguments and the data presented in the Declaration is related to the low amount of protein in the pea extract. However, claim 15 does not recite the low amount of protein. The evidence of unexpected results as presented in the Descamps Declaration does not commensurate in scope with claims which evidence is offered to support. As stated above, Claim 15 would be allowable upon incorporation of the protein content limitation as recited in claim 16.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/Primary Examiner, Art Unit 1791